DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 08/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 11,128,806 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

Applicant’s arguments, see page 3, filed 08/30/2022, with respect to claims 1, 7, and 13 have been fully considered and are persuasive.  The double patent rejection of claims 1, 7, and 13 has been withdrawn.

Allowable Subject Matter

Claims 1 – 16 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 08/18/2021)

With respect to claim 1 the prior art discloses A camera system comprising.

However, the prior art does not teach or fairly suggest an imaging device that captures a first image by a normal exposure including only one exposure and that captures a second image by a multiple exposure including a plurality of exposures; 
and a control circuit, 
wherein the imaging device captures the second image in a first frame period, and the control circuit determines, based on the second image captured in the first frame period, whether to capture an image by the normal exposure or capture an image by the multiple exposure in a second frame period following the first frame period.

With respect to claim 7 the prior art discloses A camera system comprising.

However, the prior art does not teach or fairly suggest an imaging device that captures a first image by a normal exposure including only one exposure and that captures a second image by a multiple exposure including a plurality of exposures; 
and a control circuit, 
wherein the imaging device captures the first image in a first frame period, and the control circuit determines, based on the first image captured in the first frame period, whether to capture an image by the normal exposure or capture an image by the multiple exposure in a second frame period following the first frame period.

With respect to claim 13 the prior art discloses A camera system comprising.

However, the prior art does not teach or fairly suggest an imaging device that captures a first image by a normal exposure including only one exposure and that captures a second image by a multiple exposure including a plurality of exposures; 
and a control circuit, 
wherein the control circuit causes the imaging device 
to capture the first image in a frame period, 
to capture the second image in each of one or more frame periods following the frame period, 
and to capture the first image in a frame period following the one or more frame periods.

Dependent claims 2 – 6, 8 – 12, and 14 - 16 are allowable for at least the reason that they depend on allowable independent claims 1, 7, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696